DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, ln 1, the term “chemical mechanical (CMP) polishing pad” may be amended as “chemical mechanical planarization (CMP) polishing pad”.
In claim 1, ln 23, the term “2 Second” should be amended as “2 [[S]]second”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. (US 2018/0148537, cited on 05/18/2021 IDS), hereinafter Barton, in view of Naoko et al. (JP 5939963B2), hereinafter Naoko, Joeng et al. (US 2020/0391344), hereinafter Joeng, and Tolles et al. (US 2018/0207770), hereinafter Tolles.
Regarding claim 1, Barton, the inventor of the current application, discloses chemical mechanical (CMP) polishing pad for polishing a semiconductor substrate, the CMP polishing pad comprising a polishing layer adapted for polishing the substrate (abstract, Barton discloses a CMP polishing pad for polishing a semiconductor substrate), the polishing layer being a polyurethane (para. [0011], a polishing layer adapted for polishing the substrate is a polyurethane reaction product), the polyurethane is a product of a reaction mixture comprising (i) a liquid aromatic isocyanate component comprising one or more aromatic diisocyanates (para. [0011], the polyurethane reaction product comprises (i) a liquid aromatic isocyanate component of aromatic diisocyanate), and (ii) a liquid polyol component (para. [0011] the polyurethane reaction product comprises (ii) a liquid polyol component) comprising a) one or more polymeric polyols (para. [0011], the liquid polyol component comprises one or more polyfunctional polyol), and b) from 12 to 40 wt.%, based on the total weight of the liquid polyol component (para. [0011], the liquid polyol component comprises, preferably, from 35 to 45 wt. % based on total weight of the reaction mixture), of a curative mixture of one or more small chain difunctional polyols (para. [0044], a soft segment of the reaction mixture can comprise difunctional polyether polyols), and a liquid aromatic diamine which is a liquid under ambient conditions (para. [0007], the liquid polyol component comprises a curative of one or more aromatic diamine. The aromatic diamine should be liquid to be a component of the liquid polyol), wherein the mole ratio of liquid aromatic diamine to the total moles of small chain difunctional polyols and liquid aromatic diamine ranges from 15:85 to 50:50 (para. [0007], the curative of aromatic diamine can comprise up to 15 wt. % based on the total weight of the polyol component), and wherein the mole ratio of the total moles of hydroxyl and amino moieties in the liquid polyol, small chain difunctional polyols and liquid aromatic diamine to mole of isocyanate in the aromatic diisocyanates ranges from 1.0:1.0 to 1.15:1.0 (para. [0007], total moles of amine groups and hydroxyl groups in the reaction mixture to the total moles of unreacted isocyanate groups in the reaction mixture ranges from 0.8:1.0 to 1.1:1.0), the reaction mixture comprises 48 to 68 wt.% of hard segment materials, based on the total weight of the reaction mixture (para. [0006], the reaction mixture comprises 50 to 65 wt. % of hard segment materials based on the total weight of the reaction mixture), the CMP polishing layer has a density of from 0.45 to 0.99 g/mL (para. [0013], the polishing layer has as density of from 0.5 to 1.15 g/mL), but Barton does not disclose the curative mixture of one or more small chain difunctional polyols have from 2 to 9 carbon atoms.
Naoko teaches, in a semiconductor field of endeavor and capable of solving primary problem, a resin mixture of one or more small chain difunctional polyols have from 2 to 9 carbon atoms (Naoko English translation, pg. 13, ln 23-25, difunctional polyol has 5 carbon atoms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CMP polishing pad of Barton to provide the difunctional polyol having 2 to 9 carbon atoms as taught by Naoko in order to form a layer which is resistive to warping and compression because increasing number of carbon atoms increases the intermolecular force of attraction, thus it makes material to be strong.
Barton and Naoko do not teach the CMP polishing layer has a hardness in the range of from 54 Shore A (2 second) to 72 Shore D (2 second).
Joeng teaches, in an analogous CMP field of endeavor, a CMP polishing layer having a hardness in the range of from 54 Shore A (2 second) to 72 Shore D (2 second) (para. [0001] and [0099], a polyurethane polishing pad has a hardness of the composition upon curing between 20 Shore D and 70 Shore D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CMP polishing layer of Barton as modified by Naoko to provide the hardness in the range of from 54 Shore A to 72 Shore D as taught by Joeng in order to make the polishing layer to have an optimal hardness for effective polishing operation. An excessively hard polishing layer may result in rough polished surface of a substrate, but an excessively soft polishing layer may result in not enough polishing of the substrate, therefore, an appropriate hardness of the polishing layer may help achieving the optimal polishing result.
Barton, Naoko, and Joeng still do not teach the polishing layer is capable of forming a total texture depth, as measured by Sdr, a parameter defined by the ISO 25178 standard, upon treatment by a surface conditioning disk, in the range of from 0 to 0.4.  
Tolles teaches, in an analogous CMP field of endeavor, a polishing layer is capable of forming a total texture depth, as measured by Sdr, a parameter defined by the ISO 25178 standard, upon treatment by a surface conditioning disk, in the range of from 0 to 0.4 (para. [0107] and [0119], a polyurethane polishing pad having a textured polishing layer can be made to have a Sdr value specified in ISO 25178 less than 70% or 0.7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing layer of Barton as modified by Naoko and Joeng to provide the Sdr value in the range of from 0 to 0.4 as taught by Tolles because the textured polishing surface with 70% or less Sdr value satisfactorily retains polishing slurry while removing an amount of desirable material during a polishing operation. If the Sdr value is greater than 70%, slurry retention and polishing characteristics will suffer (Tolles, para. [0119]).

Regarding claim 2, Barton as modified by Naoko, Joeng, and Tolles discloses the CMP polishing pad as claimed in claim 1, wherein the (i) liquid aromatic isocyanate component comprises a linear methylene diphenyl diisocyanate (MDI) prepolymer or MDI (Barton, para. [0011], (i) the liquid aromatic isocyanate component comprises an MDI).  

Regarding claim 3, Barton as modified by Naoko, Joeng, and Tolles discloses the CMP polishing pad as claimed in claim 1, wherein the (ii) liquid polyol component comprises a) one or more polymeric polyols which is selected from the group consisting of polytetramethylene glycol (PTMEG), and polypropylene glycol (PPG) (Barton, para. [0011], (ii) the liquid polyol component comprises one or more polyfunctional polyol, such as PPG or PTMEG).  

Regarding claim 5, Barton as modified by Naoko, Joeng, and Tolles discloses the CMP polishing pad as claimed in claim 1, wherein in the b) curative mixture, the liquid aromatic diamine is selected from the group consisting of dimethylthio-toluene diamines, diethyl toluene diamines, tert-butyl toluene diamines, chlorotoluenediamines, and N, N'-dialkylaminodiphenylmethane (Barton, para. [0010], a curative is a polyamine chosen from dimethylthio-toluene diamines, diethyl toluene diamines, tert-butyl toluene diamines, chlorotoluenediamines, and N, N'-dialkylaminodiphenylmethane).  

Regarding claim 6, Barton as modified by Naoko, Joeng, and Tolles discloses the CMP polishing pad as claimed in claim 1, but they do not disclose the b) curative mixture, the mole ratio of liquid aromatic diamine to the total moles of small chain difunctional polyols and liquid aromatic diamine ranges from 23:77 to 35:65.  
However, the curative mixture of Barton comprises the aromatic diamine and the difunctional polyols (para. [0010] and [0044]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the curative mixture of Barton as modified by Naoko, Joeng, and Tolles to provide the mole ratio from 23:77 to 35:65 because it may enable producing the polishing pad with a good polishing rate of a substrate. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 II).

Regarding claim 7, Barton as modified by Naoko, Joeng, and Tolles teaches the CMP polishing pad as claimed in claim 1, wherein reaction mixture comprises from 58 to 63 wt.% of hard segment materials, based on the total weight of the reaction mixture (Barton, para. [0006], the reaction mixture comprises 50 to 65 wt. % of hard segment materials based on the total weight of the reaction mixture).  

Regarding claim 9, Barton as modified by Naoko, Joeng, and Tolles teaches the CMP polishing pad as claimed in claim 1, wherein the polishing layer is capable of forming a total texture depth, as measured by Sdr, a parameter defined by the ISO 25178 standard, upon treatment by a surface conditioning disk, in the range of from 0 to 0.3 (Tolles, para. [0107] and [0119], as explained in claim 1 above, the polyurethane polishing pad having the textured polishing layer can be made to have the Sdr value specified in ISO 25178 less than 70% or 0.7).  

Regarding claim 10, Barton as modified by Naoko, Joeng, and Tolles teaches the CMP polishing pad as claimed in claim 9, wherein the polishing layer is capable of forming a total texture depth, as measured by Sdr, a parameter defined by the ISO 25178 standard, upon treatment by a surface conditioning disk, in the range of from 0.1 to 0.3 (Tolles, para. [0107] and [0119], as explained in claim 9 above, the polyurethane polishing pad having the textured polishing layer can be made to have the Sdr value specified in ISO 25178 less than 70% or 0.7).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Barton as modified by Naoko, Joeng, and Tolles as applied to claim 1 above, and in further view of Ma et al. (US 2021/0008687), hereinafter Ma.
Regarding claim 4, Barton as modified by Naoko, Joeng, and Tolles discloses the CMP polishing pad as claimed in claim 1, wherein in the b) curative mixture of the (ii) liquid polyol component, the one or more small chain difunctional polyols has from 2 to 9 carbon atoms (Barton, para. [0044], as explained in claim 1 above, the soft segment of the reaction mixture can comprise difunctional polyether polyols; Naoko English translation, pg. 13, ln 23-25, the difunctional polyol has 5 carbon atoms), but they do not disclose the polyols are selected from the group consisting of ethylene glycol, 1,2-propylene glycol, 1,3- propylene glycol, 1,2-butanediol, 1,3- butanediol, 2-methyl-1, 3- propanediol, 1,4-butanediol, neopentyl glycol, 1,5- pentanediol, 3-methyl- 1,5-pentanediol, 1,6-hexanediol, diethylene glycol, dipropylene glycol, tripropylene glycol, and mixtures thereof.  
Ma teaches, in an analogous CMP field of endeavor, a CMP polishing pad wherein disclose the polyols are selected from the group consisting of ethylene glycol, 1,2-propylene glycol, 1,3- propylene glycol, 1,2-butanediol, 1,3- butanediol, 2-methyl-1, 3- propanediol, 1,4-butanediol, neopentyl glycol, 1,5- pentanediol, 3-methyl- 1,5-pentanediol, 1,6-hexanediol, diethylene glycol, dipropylene glycol, tripropylene glycol, and mixtures thereof (para. [0018], polypols may be mixed with low molecular weight polyols, including ethylene glycol, 1,2-propylene glycol, 1,3- propylene glycol, 1,2-butanediol, 1,3- butanediol, 2-methyl-1, 3- propanediol, 1,4-butanediol, neopentyl glycol, 1,5- pentanediol, 3-methyl- 1,5-pentanediol, 1,6-hexanediol, diethylene glycol, dipropylene glycol, tripropylene glycol, and mixtures thereof).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid polyol component of Barton as modified by Naoko, Joeng, and Tolles to provide the listed polyols as taught by Ma in order to produce a thermosetting polyurethane polishing pad. The thermoset materials are able to withstand high temperature without losing their shape, therefore, the listed polyols can be mixed to make a durable polishing pad.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Barton as modified by Naoko, Joeng, and Tolles as applied to claim 1 above, and in further view of Wank et al. (US 2013/0298473), hereinafter Wank.
Regarding claim 8, Barton as modified by Naoko, Joeng, and Tolles discloses the CMP polishing pad as claimed in claim 1, but they do not disclose the CMP polishing pad contains no microelements other than those formed by gas, water or C02-amine adduct.  
Wank teaches, in an analogous CMP field of endeavor, the CMP polishing pad contains no microelements other than those formed by gas (para. [0001] and [0007], polymeric particles of a polishing pad comprise gas-filled polymeric microelements, therefore, Wank discloses one of the microelement exceptions).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing pad of Barton as modified by Naoko, Joeng, and Tolles to provide the polishing pad containing microelements formed by gas as taught by Wank in order to produce polishing pads which do not tend to result in excessive scratching or gouging for advanced CMP application (Wank, para. [0024]). Therefore, it may help producing good quality polished substrates.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weis et al. (US 2018/0071888) discloses a polyurethane CMP polishing pad comprising an isocyanate and a polyol.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUKWOO JAMES CHANG whose telephone number is (571)272-7402. The examiner can normally be reached M-F 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.J.C./Examiner, Art Unit 3723
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723